Citation Nr: 1700036	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  14-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement for a compensable initial rating for recurrent sinusitis.

2.  Entitlement for a compensable initial rating for allergic rhinitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

6.  Entitlement to service connection for degenerative disc disease of the lumbar spine with lumbar radiculopathy of the bilateral lower extremities.

7.  Entitlement to service connection for degenerative disc disease of the cervical spine with foraminal stenosis and radiculopathy.

8.  Entitlement to service connection for degenerative joint disease of the right shoulder. 

9.  Entitlement to service connection for arthralgia, status post meniscectomy of the right knee.

10.  Entitlement to service connection for peripheral artery disease of the bilateral lower extremities, to include as due to herbicide exposure.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967 and from January 1975 to April 1979 with subsequent periods of service in the West Virginia National Guard.   He is the recipient of the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2013 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record. 

At the hearing, the Veteran's attorney requested that the record be held open for 30 days so that a private medical opinion could be obtained in support of the Veteran's claim.  No additional evidence has been submitted by the Veteran as of the date of this decision.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for recurrent sinusitis, service connection for a right shoulder disability, and TDIU are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  On July 27, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal of the issues of entitlement to a compensable initial rating for allergic rhinitis and entitlement to service connection for bilateral hearing loss, hyperlipidemia, and skin cancer is requested.

2.  Degenerative disc disease of the lumbar spine with lumbar radiculopathy of the bilateral lower extremities was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service.

3.  Degenerative disc disease of the cervical spine with foraminal stenosis and radiculopathy was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service.

4.  Arthralgia, status post meniscectomy of the right knee was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service.

5.  Peripheral artery disease of the bilateral lower extremities was not present in service and is not etiologically related to service.

6.  Hypertension was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to a compensable initial rating for allergic rhinitis and entitlement to service connection for bilateral hearing loss, hyperlipidemia, and skin cancer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for degenerative disc disease of the lumbar spine with lumbar radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3.  The criteria for service connection for degenerative disc disease of the cervical spine with foraminal stenosis and radiculopathy have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

4.  The criteria for service connection for arthralgia, status post meniscectomy of the right knee have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

5.  The criteria for service connection for peripheral artery disease of the bilateral lower extremities, to include as due to herbicide exposure have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

6. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn this appeal of the issues of entitlement to a compensable initial rating for allergic rhinitis and entitlement to service connection for bilateral hearing loss, hyperlipidemia, and skin cancer.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and it is dismissed.
I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records have also been obtained, but the Social Security Administration (SSA) replied that the records associated with the grant of those benefits had been destroyed.  The Veteran was also provided with the necessary VA examinations.  

The Board acknowledges that the Veteran was not afforded a VA examination in relation to the peripheral artery disease and hypertension claims.  As discussed in greater detail below, the medical evidence already of record shows that the Veteran has been evaluated for the claimed disability, but no disability has been found.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and no VA medical examination or opinion is warranted. 

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

For VA compensation purposes, service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. 
 § 101(24); § 38 C.F.R. § 3.6. Active duty is full time duty in the Armed Forces other than ACDUTRA. Id.  With regard to National Guard and Reserve service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  INACDUTRA is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests arthritis or hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The statutory presumptions for service connection do not apply to periods of ACDUTRA or INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).     

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307 (a)(6)(iii).  Furthermore, the diseases listed at 38 C.F.R. § 3.309 (e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Peripheral artery disease is not a presumptive disability for herbicide exposure.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III.  Factual Background and Analysis

The Veteran claims to have disabilities of his lumbar and cervical spines as a result of a football injury and of the knee as the result of a fall, all during his military service.  He further contends that his hypertension first manifested in service and that he has peripheral artery disease secondary to herbicide exposure.  


Lumbar spine, cervical spine, and right knee

Service treatment records document complaints of low back pain in September 1976 and October 1976, and tingling in the right arm in October 1976.  The Veteran was put on permanent profile by the National Guard in 1995 due to his lumbar spine disability.  The Veteran has asserted that he injured his lumbar and cervical spines when playing football in August 1977, but service treatment records do not discuss injury to anything other than the right shoulder at that time. 

Post-service treatment notes and VA examinations show that the Veteran has diagnoses of arthritis and degenerative disc disease in the lumbar spine, degenerative disc disease of the cervical spine with mild radiculopathy, and right knee arthralgia status post menisectomy.  However, the competent and probative evidence does not establish that these disabilities are a result of the Veteran's military service.  

A July 2012 VA examiner stated that, while the Veteran experienced back symptoms diagnosed as muscle spasm and low back strain in service between 1975 and 1979, he denied recurrent back pain on multiple in-service examinations subsequently.  The examiner indicated that the first report of recurrent back pain was documented in 1990 and also that the Veteran stated in a Long Term Disability Claim that his back symptoms first manifested in 1980.  

Another opinion was requested in May 2013, based on a note at a February 1990 National Guard examination regarding a need for orthopedic referral for a history of possible disc herniation or spondylolisthesis.  No diagnosis of these disorders was made in service treatment records at that time.  The examiner indicated that nothing in the review of records would change the previous opinion and stated that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

An April 2012 VA examiner noted the in-service complaints associated with the neck, but also that the next documentation in medical records for the neck was in 2001.  The examiner observed that the Veteran had worked as a mechanic for several years.  The examiner then concluded that there was no evidence of a chronic disability of the neck stemming from 1977.

A July 2012 VA examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner observed that there was no mention of right knee pain in service from 1975 to 1979 and that the Veteran denied knee symptoms on multiple medical histories dated from 1974 to 1990.  The examiner further noted that post-service knee treatment was not documented until 2011 and 2012 for the menisectomy, over 30 years after discharge.  The Board observes that the examiner did not discuss the Veteran's service in the 1960s, which is when the Veteran reportedly suffered a knee injury.  However, no such injury is documented in service treatment records, and importantly, the rationale for the opinion largely rests on the lack of report of symptoms for many years after service.  Therefore, the Board does not find the opinion inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There are no competent, contradictory opinions of record.  As it regards the lumbar spine disability, the Veteran has offered his own statements and lay statements of his wife and a fellow service member in support of his history of back symptoms.  While such lay statements are competent as to the Veteran's contended symptoms, they are not competent evidence of the etiology of a complex disability, such as degenerative disc disease and degenerative joint disease of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  Pain alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran reports that he had had back pain on and off since service and that his back "went out" in 1980, a year after discharge.  However, subsequent to his military service ending in 1979, there are multiple service examination reports in which the Veteran denies having recurrent back pain, and there is no documented report of back symptoms until 1989.  Further, despite the fact that the lay statements speak to symptoms dating to service, a March 1989 lumbar spine CT showed a transitional last vertebra without evidence of an acute fracture or destructive process.  

In addition, a December 2001 report by Dr. Rosen, a neurosurgeon, indicates that the Veteran's neck pain had been manifest for only 12 years.  Dr. Rosen did not reference the Veteran's military service in his discussion of the Veteran's past medical history with regard to his lumbar or cervical spine disabilities.  

Finally, private treatment records reflect that that in January 2012, a physician documented a history of right knee pain for two years, and an MRI revealed a meniscal tear.  As with the back and neck disabilities, the medical history associated with the injury in treatment notes does not refer back to the Veteran's military service.  

In light of the above, the Board determines that the competent and probative evidence is against the Veteran's claims of entitlement to service connection for lumbar spine, cervical spine, and right knee disabilities.  Service treatment records do not reflect a diagnosis of a chronic disability of the back, neck, or knee, and the competent and probative evidence supports the conclusion that the current disabilities were a result of intervening causes and less likely a result of an in-service event, injury, or disease.  The preponderance of the evidence is therefore against the claims of entitlement to service connection for lumbar spine, cervical spine, and right knee disabilities and the claims are denied.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert, 1 Vet. App. at 53.

Peripheral artery disease and hypertension 

Service treatment records are silent for complaint, treatment, or diagnosis associated with peripheral artery (vascular disease).  Post-service private treatment notes reveal that the Veteran has stage 1B peripheral vascular disease, diagnosed in January 1999 and for which a right femoral bypass was performed.  That same treatment note indicates that the Veteran had a history of worsening claudication for several years, but does not refer to the Veteran's military service as part of the history of the disability.

The Veteran contends that the peripheral artery disease is a result of exposure to herbicides during military service.   While the Veteran is presumed to have been exposed to herbicides, peripheral artery disease is not a disease that is presumed to be associated with that exposure.  Moreover, there is no competent evidence of record presenting a relationship between the Veteran's peripheral artery disease and his military service, to include herbicides.  The Veteran has also offered no other specific arguments in support of his claim.  

As for the Veteran's hypertension, he asserts that he his hypertension was present in service, including at his enlistment examination for the Marines in the 1960s.  That examination does not show a finding of high blood pressure, and, contrary to the Veteran's assertions, his service treatment records do not contain several high blood pressure readings.  A review of the Veteran's service treatment records does not establish a diagnosis or even suspicion of hypertension until his National Guard service.  In April 1995, a retention examination found a blood pressure reading of 150/90.  A September 1995 private examination also shows an elevated reading of 148/84.   However, one elevated reading does not constitute a diagnosis of hypertension or demonstrate that elevated hypertension had not been present prior to the April 1995 examination.  The Veteran has not offered any competent opinion in support of a relationship between his military service and his hypertension.  

Finally, the Board notes that hypertension was reported to have been diagnosed in 1996, and service records suggest that the Veteran engaged in ACDUTRA within the year prior to that diagnosis.  However, even if the diagnosis was within one year of a period of ACDUTRA, presumptions of service connection do not apply to periods of ACDUTRA or INACDUTRA. Accordingly, service connection for hypertension is not warranted on either a direct or presumptive basis.

Consequently, the Board finds that the preponderance of the evidence is therefore against the claims of entitlement to service connection for peripheral artery disease and hypertension.  Id.  The claims are, therefore, denied. 

ORDER

The appeal of the issues of entitlement to a compensable initial rating for allergic rhinitis and entitlement to service connection for bilateral hearing loss, hyperlipidemia, and skin cancer is dismissed.

Entitlement to service connection for degenerative disc disease of the lumbar spine with lumbar radiculopathy of the bilateral lower extremities is denied.

Entitlement to service connection for degenerative disc disease of the cervical spine with foraminal stenosis and radiculopathy is denied.

Entitlement to service connection for arthralgia, status post meniscectomy of the right knee, is denied.

Entitlement to service connection for peripheral artery disease of the bilateral is denied.

Entitlement to service connection for hypertension is denied.

REMAND

With regard to the Veteran' sinusitis, the Board determines that a remand is necessary so the Veteran may be afforded another VA examination.  The most recent VA examination to assess the severity of the disability was performed in May 2013, more than three years ago.  At the July 2016 hearing, the Veteran testified that his symptoms had become worse since the last examination.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

With respect to the Veteran's right shoulder claim, at his July 2016 hearing, he and his attorney asserted that there was a nexus opinion from the Veteran's shoulder surgeon, Dr. Gessel, in recently submitted medical records.  The date of the letter was stated with certainty to be June 11, 2015.  A review of the record reveals the operation report and test results associated with Dr. Gessel's treatment.  However there is no nexus opinion by Dr. Gessel of record, or in fact, any treatment record or other document associated with the Veteran's right shoulder that is dated in June 2015.  Given the certitude of the Veteran's testimony and of his attorney's presentation with regard to this opinion, the Board determines that he issue should be remanded so that all outstanding private treatment notes associated with the Veteran's right shoulder may be added to the claims file.  

The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for TDIU is dependent, at least in part, on the outcomes of the increased rating claim, the TDIU claim must also be remanded. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

The RO should specifically request that the Veteran submit or provide a release form for records of Dr. Gessel, to include the reported opinion by Dr. Gessel as to the etiology of the Veteran's right shoulder disability.

2.  Then, the Veteran should be afforded the appropriate examination to determine the degree of severity of his sinusitis.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


